Citation Nr: 1640348	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  13-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include as secondary to PTSD.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from May 1967 until December 1969, with service in the Republic of Vietnam for which he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and an Air Medal.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Although the Veteran did not appeal the July 2008 rating decision, he submitted new and material evidence pertaining to his in-service stressors within one year of the July 2008 rating decision, therefore that decision did not become final.  The Veteran then filed a timely notice of disagreement as to a September 2009 rating decision that confirmed and continued the prior denials of entitlement to service connection for PTSD, headaches, and sleep apnea.

In May 2015, the Veteran presented testimony by live videoconference before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's electronic claims folder.  In June 2016, the Board informed the Veteran that the VLJ who conducted the May 2015 hearing was no longer before the Board.  The Veteran was then informed that he had the right to request another hearing before a different VLJ, or to have the case decided on the appellate record as is.  In a July 2016 statement, the Veterans representative wrote that the Veteran had elected not to have an additional Board hearing.  Thus the Board will proceed to the merits of the case without remand for an additional hearing.  

In a July 2015 decision, the Board determined that the Veteran filed a timely substantive appeal to the September 2009 rating decision, and remanded the underlying service connection claims for further development.  The case has since been returned to the Board for further appellate review.  

The Veteran originally claimed entitlement to service connection for sleep apnea.  The record does not indicate that the Veteran has a current diagnosis of sleep apnea, but, as explained in the remand portion of this decision, the Veteran has endorsed chronic sleep related complaints.  Thus, the Board has recharacterized the issue as one of entitlement to service connection for a sleep disorder, to include sleep apnea. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file, or not relevant to the issues on appeal.  

The issues of entitlement to service connection for headaches and a sleep disorder, to include as due to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed PTSD is etiologically related to the Veteran's in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims of entitlement to service connection are moot.  

Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2015).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a).   3The Board notes that the DSM 5 is inapplicable to this claim.  See Schedule for Rating Disabilities - Mental Diseases and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; and (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence; and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(a), (b); 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(4).

Regarding combat stressors, the evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran engaged in combat with the enemy.  Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  There need not be "corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Regarding stressors based on a Veteran's fear of hostile military or terrorist activity, lay evidence alone may establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA medical practitioner confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case the Veteran is claiming entitlement to service connection for PTSD, which he asserts had its onset during his period of active service related to traumatic events he experienced in Vietnam.  

The Veteran's service treatment records are negative for psychiatric complaints, diagnoses, or treatment.  The Veteran's service personnel records show that he served in Vietnam from September 1967 through December r1969.  He was awarded the Air Medal for participating in more than twenty-five aerial missions over hostile territory.  The SPRs also show the Veteran participated in the Vietnam Counter-Offensive Phase V.  

In May 2007, the Veteran submitted a letter in which he reported that he had been diagnosed with PTSD.   He reported having flashbacks of war and death related to his experiences in service.

As reported in an August 2008 memo, VA determined that the information required to corroborate the stressful event described by the Veteran was insufficient to submit to the U.S. Army and Joint Service Records Research Center.  Thus, VA determined the Veteran's stressors were not verifiable.

VA medical records from December 2008 show that following a positive PTSD screen the Veteran was referred for psychological testing.  During the diagnostic interview that lasted 90 minutes, the Veteran reported serving as a helicopter door gunner in Vietnam, and doing medical evacuations.  He reported that the medical evacuations were worse, as people were dying and he could not help them.  He also reported witnessing a soldier get killed.  He endorsed current symptoms of nightmares, distrust of authority, and difficulty establishing or maintaining relationships.   The examiner indicated that the traumas occurred during military service, specifically combat-related service in Vietnam.  The examiner then indicated that the Veteran's in-service trauma was one where he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The examiner reported that the Veteran's response to the in-service traumas involved intense fear, helplessness, or horror.  The examiner diagnosed PTSD according to the DSM-IV criteria, the symptoms of which had their onset in 1969.  

In VA records dated in 2009 and 2010, PTSD was diagnosed.  In VA treatment records dated in 2014 and 2015, chronic PTSD was diagnosed.  

In an April 2009 letter, the Veteran wrote that while he was deployed in Vietnam he served in the 85th Medical Evacuation Unit.  He reported that he responded to various units to transport injured individuals on numerous occasions; therefore it was too difficult to recall the various units, dates, or names of the transported individuals.  The Veteran reported that he had frequent nightmares and flashbacks of the faces and body parts of the injured service-men he medically evacuated.

In a July 2009 letter, the Veteran wrote that around January or February 1969 his unit was ordered to retrieve a downed helicopter north of Saigon.  During that mission the Veteran provided aerial support for ground troops, transported the injured back to base, and killed enemy soldiers.

Based on the foregoing, the Board finds that entitlement to service connection for PTSD is warranted.  First, the evidence of record supports a finding that the Veteran's claimed stressors occurred.  The Veteran testified regarding significant in-service stressors, such as watching a fellow soldier die, killing other Vietnamese soldiers, and evacuating injured soldiers.  Additionally, the 2008 VA examiner found that the Veteran experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the Veteran's response to the in-service traumas involved intense fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3), (f)(4).  There is no clear and convincing evidence to the contrary; rather, the remaining evidence of record supports such a finding.  38 U.S.C.A. 
§ 1154(a), (b).  The Veteran is in receipt of the Air Medal which was provided for aerial support in over 25 missions in support of ground combat and he was noted to have participated in the Vietnam Counter Offensive, Phase V.  Thus, the Board concludes that there is sufficient evidence of record to verify the claimed in-service stressors.  

Second, the Veteran has a current diagnosis of PTSD that was diagnosed according to the relevant DSM-IV criteria.  38 C.F.R. § 4.125(a).  See December 2008 VA PTSD Diagnostic Interview.  The examiner diagnosed PTSD based on the Veteran's now-conceded stressors.  

Third, the evidence demonstrates a link between the Veteran's current PTSD symptoms and the in-service stressors.  38 C.F.R. § 3.304(f).  The 2008 VA examiner opined that the Veteran's symptoms were related to traumas occurred during military service, specifically combat-related service in Vietnam, and that the PTSD symptoms had their onset in 1969.  The Board finds that the 2008 VA Diagnostic Interview results are significantly probative, as it was predicated on a thorough interview of the Veteran and full diagnostic examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Although the examiner did not state that the Veteran's claims file was reviewed, this does not render the diagnosis and findings inadequate.  The Board has already found the Veteran's testimony of his in-service stressors to be credible despite the lack of verification, therefore the findings of the examiner based upon the Veteran's credible statements is adequate in lieu of review of his service records.  In addition, there is no conflicting medical evidence in the Veteran's claims folder that the examiner would have needed to reconcile.  Thus, the 2008 VA diagnostic interview and findings are adequate and afforded great probative weight.

In sum, the most probative evidence of record demonstrates that the Veteran's currently diagnosed PTSD is etiologically related to his period of active duty service.  Thus, the criteria for service connection for PTSD are met.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2015).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

With regard to the remaining claims on appeal, remand is required to obtain any outstanding and relevant records, and to afford the Veteran VA examination and opinions.  

The Veteran is seeking entitlement to service connection for headaches and a sleep disorder (claimed as sleep apnea), which he asserts are secondary to service-connected PTSD.  The Veteran's medical records show ongoing complaints of poor sleep and headaches.  In a June 2013 VA primary care note, it was reported that the Veteran was experiencing insomnia, waking up after falling asleep, and nightmares.  At a November 2014 mental health appointment, the Veteran reported having difficulty sleeping, and that he would sometimes wake up and find himself standing in his backyard.  At a January 2013 VA primary care appointment, the Veteran continued to endorse intermittent headaches.  The Veteran has not yet been afforded VA examinations in connection with his secondary service connection claims, as the RO determined that entitlement to the underlying condition was not warranted.  In light of the Board's favorable decision to grant entitlement to service connection for PTSD, and in light of VA records showing ongoing complaints related to sleep and headaches, remand is necessary to afford the Veteran VA examinations and opinions with regard to his secondary service connection claims.  

Lastly, on remand efforts should be made to identify and associate with the claims folder all outstanding and relevant VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following opinions: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's recurrent headaches are had onset in, or are otherwise caused by, the Veteran's military service?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's recurrent headaches are caused or aggravated by the service-connected PTSD?

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature etiology of his sleep disorder, to include sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Does the Veteran have a currently diagnosed sleep disorder?

b)  If so, is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder had onset in, or is otherwise caused by, the Veteran's military service?

c)  If so, is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder was caused or aggravated by the Veteran's service-connected PTSD?

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


